Citation Nr: 1617685	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-11 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1980 to April 1983, January 2003 to August 2003 (including service in Kuwait/Iraq), and December 2009 to July 2010 (including service in Kuwait/Iraq), with additional service in the National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The issue of entitlement to a TDIU for the period prior to December 03, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

From December 04, 2014 to the present, the Veteran's service-connected disabilities rendered him unable to obtain or maintain a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met for the period from December 04, 2014 to the present.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As the Board is granting this portion of the Veteran's claim, while remanding the prior time period, it is unnecessary to discuss VA's various duties to notify and assist in detail.  Any potential failure of VA in fulfilling these duties is a result of harmless error.

In December 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  Again, as a portion of the Veteran's claim is being granted at this time, with the remainder remanded, it is not necessary to discuss compliance with the notification duties under 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).


Analysis of Claim for a TDIU

The Veteran is seeking entitlement to a TDIU.  A TDIU may be assigned when the disabled veteran is, in the judgment of VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In determining unemployability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16 (a)). 

At his hearing, the Veteran testified that he has a high school education, with some college.  His prior employment was as a cable installer and a welder.  His only prior sedentary employment was in coordinating military funerals when he was in the National Guard.

For the period from December 04, 2014 to the present, the Veteran's combined ratings for his service-connected disabilities satisfy the initial eligibility requirements.  Specifically, the Veteran's current combined disability rating is 90 percent, and his individual disability ratings include 50 percent for PTSD and 40 percent for a back disability.   Accordingly, entitlement to a TDIU is warranted for this period of time if the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Board finds that the Veteran is unemployable due to his service-connected disabilities for the period from December 04, 2014 to the present.  The evidence shows that the Veteran's occupational history has been primarily manual labor, which he is prevented from performing due to his service-connected back and shoulder disabilities, and related neurologic abnormalities.  Specifically, relying on evidence regarding the Veteran's back, shoulder, and psychiatric disabilities, SSA found that the Veteran was unable to perform any past relevant work as a welder, maintenance worker, or truck driver, and was limited to sedentary work.  Consequently, SSA determined that the Veteran was "disabled" or unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment or combination of such, effective February 1, 2013. Additionally, a March 2015 VA spine examination report noted that the Veteran "would only be qualified for sedentary, administrative, clerical, & computer work with a brief break [] every 30 minutes to stretch out his back."  

Although the physical examination indicates that the Veteran would be qualified for sedentary work, other evidence shows the severity of the Veteran's service-connected PTSD impacts his ability to perform sedentary work in an office environment.  Specifically, the March 2015 VA PTSD examination report indicates that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other areas of functioning, including difficulty in establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances, including at work or a work like setting.  Moreover, the Veteran's occupational history is that of a physical laborer and his occupational talents are not likely transferrable to a sedentary position.  In light of the evidence, the Board finds that a TDIU is warranted, effective December 04, 2014.  


ORDER

Entitlement to a TDIU is granted, effective December 04, 2014.


REMAND

The Veteran does not meet the initial eligibility requirements to receive TDIU benefits for the period prior to December 03, 2014.  The combined ratings for his service-connected disabilities at that time, 60 percent, do not satisfy the requisite threshold.  See 38 C.F.R. § 4.16(a).  

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  The rating boards are required to submit all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards, to the Director of Compensation Service for extraschedular consideration.  Id.

During the relevant appeal period, the Veteran was rated at 30 percent for his posttraumatic stress disorder (PTSD), 20 percent for degenerative changes to his lumbar spine (back condition), 20 percent for internal derangement of his left shoulder, and 20 percent for ulnar neuropathy of the left upper extremity, secondary to his left shoulder condition.  The Veteran's combined disability rating totaled 60 percent. 

The evidence shows that the Veteran has a GED and completed some college courses.  He testified before the Board in December 2015 that he had not worked full-time since separation from service in 2010.  Prior to active duty service in 2009, the Veteran had worked as a part-time contractor doing cable installation.  He reported that his last full time job entailed working in the welding department at John Deere in the late 1990s.  

The Veteran was afforded several VA examinations over the course of the appeals period and consistently reported that he was unemployed as a result of his back, shoulder, and psychiatric conditions.  In December 2011, the examiner reported that the Veteran's left shoulder condition, left upper extremity neuropathy, and back condition had significant effects on the Veteran's usual occupational activities, including decreased manual dexterity, problems with lifting and carrying, difficulty reaching, pain, and decreased strength.  In a VA joints examination from March 2011, the examiner concluded that the Veteran could not use his left arm above shoulder level.  

The Veteran also underwent several examinations for his PTSD.  At each examination, the Veteran reported symptoms of depression, anxiety, lack of motivation, and feelings of isolation.  He reported that he did not like to socialize and, in a February 2013 VA examination, he reported that he did not socialize with anyone, including his wife.  

The Board finds that the facts are sufficient to warrant referral to the Director of Compensation Service for consideration of an extraschedular TDIU.  The Veteran has not had substantial gainful employment since separation from service.  VA examinations during the period on appeal show that the Veteran was significantly limited by his service-connected physical disabilities as early as December 2010 and he was unable to obtain a substantially gainful job in his normal occupation.  Given that he has primarily worked in physical labor positions, it is unlikely that he would have been able to obtain sedentary work.  In March 2014, SSA determined that the Veteran was "disabled," relying on the Veteran's physical and mental conditions as well as his residual functional capacity to perform only sedentary work.  Additionally, the Veteran's service-connected PTSD symptoms, including decreased motivation and isolationism, would have inhibited his ability to obtain or maintain an office job.    

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim of entitlement to TDIU to the Director of Compensation Service for extraschedular consideration for the period prior to December 3, 2014.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision on this claim must be included in the claims file.

2. Readjudicate the claim for a TDIU.

3. If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, with an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


